PER CURIAM.
Timothy Royal King appeals the district court’s order denying his motion for reconsideration of the court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no abuse of discretion. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See King v. Smith, No. CA-01-440-5-BR (E.D.N.C. Oct. 30, 2001).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We note that King’s appeal is timely only as to the district court’s order denying reconsideration, and not as to the underlying order denying the petition. See Fed. R.App. P. 4(a)(4); In re Burnley, 988 F.2d 1, 3 (4th Cir.1992).